We have again gone carefully over the testimony in the light of appellant's motion for rehearing, and in view of the extreme penalty inflicted upon appellant by the jury. The only question about which there could be difference of opinion would be whether appellant was sane or insane at the time he took the life of his little daughter. That he knew it was wrong to kill the child, seems shown by appellant's false reports about her death, his explanation of her disappearance by the rather clever claim that she had been kidnapped, and by his having taken out insurance upon her life shortly before she was killed, the insurance being in his favor, — and to some extent by his attentions to a woman whom he was not able to support, as well as by the testimony of most, if not all, of the witnesses on that point, who were not related to appellant. All of these disinterested witnesses seem to agree upon the proposition that appellant was not insane.
The motion for rehearing is overruled.
Overruled.